DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

       DR. MASSOOD JALLALI and FALLON RAHIMA JALLALI,
                         Appellants,

                                     v.

 CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND
  SOCIETY, FSB, AS TRUSTEE FOR NORMANDY MORTGAGE LOAN
 TRUST, SERIES 2013-15; and COUNTRYWIDE HOME LOANS, INC.,
                          Appellees.

                               No. 4D17-380

                               [July 20, 2017]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jeffrey R. Levenson, Judge; L.T. Case
No. CACE16006194.

   Cyrus A. Bischoff of Bischoff & Associates, P.A., Miami, for appellants.

   Melissa A. Giasi of Kass Shuler, P.A., Tampa, for appellee Christiana
Trust.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.